Citation Nr: 0024646	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-03 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder. 

2.  Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel
INTRODUCTION

The veteran had over twenty years of active service with the 
United States Marine Corps. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for a 
left hand disorder and a left shoulder disorder. 


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
left hand disorder and for a left shoulder disorder are 
plausible.  

2.  A left hand disorder and a left shoulder disorder were 
present during military service.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
left hand disorder and for a left shoulder disorder are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A left hand disorder and a left shoulder disorder were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left hand disorder 

The veteran is seeking service connection for a left hand 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  The Board finds that this claim is well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 11131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Service medical records show that in April 1993, the veteran 
complained of numbness of the left hand and fingers, 
especially in the median aspect of the left middle finger.  
It was noted that the veteran had pain of the left hand with 
normal strength and sensation.  There was no evidence of any 
edema or erythema, but there was some median nerve 
irritation.  An X-ray of the left hand was normal.  It was 
noted by the examiner that there was no evidence of any 
trauma to the left hand and the veteran was instructed not to 
engage in any lifting, pulling or straining.  A neurological 
diagnosis was not recorded at that time.  The remainder of 
the service medical reports are devoid of any further 
complaints or objective findings with respect to the left 
hand.  A June 1996 retirement examination report reflects 
that no abnormality with respect to the left hand was 
recorded.  On a Report of Medical History, dated in June 
1996, the veteran indicated that he had numbness of the left 
hand and fingers.   

A June 1997 VA examination report is of record and reflects 
that the veteran was employed as a financial analyst.  The 
veteran complained of left hand numbness in the palm of the 
hand at the base of the left thumb.  He reported that he 
dropped things on a routine basis, and that he rubbed his 
hand to make the numbness disappear.  The veteran related 
that he had decreased sensation in the pinky and ring 
fingers.  A neurological examination revealed decreased 
sensation on the medial aspect of the left palm.  The veteran 
was unable to distinguish between sharp and dull sensation.  
His hand grip appeared to have been grossly normal.  A 
diagnosis of carpal tunnel syndrome on the left was recorded 
by the examiner. 

During a March 1998 hearing at the St. Louis, Missouri RO, 
the veteran testified that in 1992 or 1993, he complained of 
numbness of the left hand and fingers, and that a VA 
physician had told him that he had carpal tunnel syndrome.  
The veteran reported that he was in the recruiting area 
during service, and that after the initial treatment visit 
for his left hand in 1992, he was not seen on any other 
occasion.  The veteran reported that the numbness of the left 
hand interfered with his work as a computer programmer 
because he used a keyboard on a daily basis.  

The Board observes the veteran's contention that he has a 
left hand disorder, currently diagnosed as carpal tunnel 
syndrome of the left hand, which had its onset during 
service.  It is noted in the record that the veteran was 
treated for left hand complaints in service and that he 
reported a history of left hand problems at service 
discharge.  On VA examination in June 1997, eight months 
after service discharge, carpal tunnel syndrome of the left 
hand was diagnosed.  It is the Board's judgment that this 
disability is reasonably related to the veteran's service.  
In reaching the foregoing conclusion, the Board points out 
that the veteran was seen on one occasion during service for 
complaints of numbness of the left hand and fingers and in 
June 1996, the veteran complained of numbness of the left 
hand during an examination for retirement.  While a left hand 
disorder was not recorded by the examiner at that time, post-
service evidence of record reflects that the veteran was 
diagnosed as having carpal tunnel syndrome of the left hand 
during a June 1997 VA examination, within a year of discharge 
from service.  The Board finds that it is reasonable to 
conclude that the current left hand complaints first 
manifested in service.  In reaching this determination, the 
Board has been mindful of the doctrine of benefit of doubt.  


II.  Left shoulder 

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a left 
shoulder disorder is well grounded under the provisions of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that the 
veteran has submitted a claim which is plausible and capable 
of substantiation.  

The service medical records show that the veteran complained 
of pain in the left shoulder after playing football in 
November 1976 and August 1980 after he fell from the top of a 
rack and landed on his left shoulder.  The assessments were a 
severe contusion of the left shoulder and a contusion of the 
left deltoid, respectively.  A June 1996 examination for 
retirement report reflects that an examination of the left 
shoulder, including an X-ray, was normal with no evidence of 
any grinding or popping.  However, it was reported by the 
examining physician that the veteran had probable left 
shoulder tendonitis.  

Within a year of discharge from service, a small rotator cuff 
tear was found on a July 1997 VA magnetic resonance imaging 
scan (MRI) of the left shoulder . 

In light of the veteran's reports of left shoulder pain 
during and after service, service medical evidence of two 
traumatic injuries to the left shoulder, a diagnosis of 
possible tendonitis of the left shoulder at separation from 
service, post-service MRI evidence of a left shoulder 
rotation cuff tear within a year of separation from service 
and the absence of any intercurrent injury as well as a 
current diagnosis of left rotator cuff tear, the Board is of 
the opinion that service connection for a left shoulder 
disorder is reasonably supported by the record.  

ORDER

Service connection for a left hand disorder is granted.   

Service connection for a left shoulder disorder is granted.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 



